DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 2/14/22.    
Claim(s) 1-20 is/are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyubinin, U.S. Pub/Patent No. 2015/0347209 A1 in view of Karaatanassov, U.S. Patent/Pub. No. 2017/0006021 A1.
As to claim 1, Lyubinin teaches a method comprising: 
identifying, by a client device, a time period for which a first session is inactive, the first session being one of a plurality of sessions which are hosted by different network applications and accessible by the client device (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open); 
detecting, by the client device, that the time period of inactivity of the first session has reached a timeout value of the first session while a second session of the plurality of sessions remains active (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time).
But Lyubinin failed to teach the claim limitation wherein  terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session.
However, Karaatanassov teaches the limitation wherein terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session (Karaatanassov, page 2, paragraph 21; page 4, paragraph 39 & 46; i.e., [0021] As a result, a user is able to supply her login credentials once at the API proxy and initiate sessions with several applications that may utilize different session expiration policies by having the API proxy log in to those applications on behalf of the user's client device. Further, when the user terminates her session with the API proxy, e.g., by logging out, the API proxy can terminate sessions with all applications; [0039] In various embodiments, when the user's session with the API proxy 120 is terminated (e.g., due to user logging out, expiration, etc.) the API proxy 120 logs out of all active sessions (e.g., 160-1, 160-2); [0046] In various embodiments, when the client application 205 session is terminated ( e.g., by the user logging out, due to session expiration, etc.), the API proxy 220 can request to terminate sessions with all applications ( e.g., A 250-1 and B 250-2),).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lyubinin to substitute sessions with web-based APIs from Karaatanassov for the interaction with application from Lyubinin to providing a single session experience across multiple applications that cannot share common session management, which does not require the user to log into each application separately and takes into account expiration policies of the multiple applications. (Karaatanassov, page 1, paragraph 13).
As to claim 2, Lyubinin-Karaatanassov teaches the method as recited in claim 1, further comprising establishing, by a client application executable by one or more processors of a client device, the plurality of sessions via an embedded browser of the client application (Lyubinin, page 6, paragraph 41; i.e., [0041] A correlation between identity provider 410 and application server 120 sessions is done by the provided username. Therefore, the logout process has an ability to terminate all user sessions at once. A specific user context is not terminated from the browser 600). 
As to claim 3, Lyubinin-Karaatanassov teaches the method as recited in claim 1, further comprising monitoring, by the client device, inactivity for the plurality of sessions for time periods of the plurality of sessions (Lyubinin, page 1, paragraph 16; [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. For example, activity can be determined by a detected client device 110, 115 user-interface activity with the applications 125, 135. The type of activities monitored can be application 125, 135 and implementation dependent, e.g., tracking eye movement with a smart phone camera and tracking touches and swipes on a smart phone display. Another example includes a camera to monitor viewing of a wall board application). 
As to claim 4, Lyubinin-Karaatanassov teaches the method as recited in claim 3, further comprising monitoring, by the client device, keyboard activity for at least one of the plurality of sessions (Lyubinin, page 1, paragraph 16; i.e., [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. For example, activity can be determined by a detected client device 110, 115 user-interface activity with the applications 125, 135). 
As to claim 5, Lyubinin-Karaatanassov teaches the method as recited in claim 1, further comprising determining, by the client device, to terminate at least one other session based at least on the time period for the session being reached (Lyubinin, page 1, paragraph 16; i.e., [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. The applications 125, 135 can be closed, the computer locked and/or the client device 110, 115 logged out based on no active use of the opened application 125, 135 during a determined time period). 
As to claim 6, Lyubinin-Karaatanassov teaches the method as recited in claim 1, wherein the different network applications comprise an application hosted on one or more servers accessed by the client device via a network (Lyubinin, page 2, paragraph 22; i.e., [0022] This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below). 


Claim(s) 7-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyubinin, U.S. Pub/Patent No. 2015/0347209 A1 in view of Royer, U.S. Patent/Pub. No. 2006/0059556 A1.
As to claim 7, Lyubinin teaches a method comprising: 
identifying, by a client device, a time period to be used for a plurality of sessions established by the client device with one or more network applications, the plurality of sessions having a corresponding session timeout (Lyubinin, page 2, paragraph 21; i.e., [0021] If the time period of user-interface inactivity has been exceeded the application 125, 135 can be closed, locked and/or the client device 110, 115 logged out (240), etc., or the application 125, 135 otherwise secured against an unauthorized viewing of the information), and at least one of the plurality of sessions having a session timeout being less than the time period (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time); 
determining, by the client device, that the time period for any of the plurality of sessions has not been reached (Lyubinin, page 2, paragraph 22; i.e., [0022] If no interaction has occurred, the counter value continues to increase or decrease depending on the implementation (210). If an interaction has occurred, the client devices 110, 115 can reset the counter (260), e.g. to zero. This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below. Therefore, closing or logout of applications 125, 135 and/or logout on a client device 110, 115 or across client devices 110, 115 can be coordinated as triggered by user-interface inactivity); and 
simulating, by the client device responsive to the determination that the time period for any of the plurality of sessions has not been reached, input from a user interface of a session of the plurality of sessions to prevent inactivity of the session from reaching the session timeout of that session (Lyubinin, page 1, paragraph 22; i.e., [0022] The client devices 110, 115 and/or the application servers 120, 130 can monitor user interactions with the applications 125, 130, e.g., by monitoring user-interface interactions including mouse movements or clicks, keypad strokes, display screen touches and swipes, display viewings, etc. to determine if an interaction with the applications 125, 130 has occurred If no interaction has occurred, the counter value continues to increase or decrease depending on the implementation (210). If an interaction has occurred, the client devices 110, 115 can reset the counter (260), e.g. to zero. This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below. Therefore, closing or logout of applications 125, 135 and/or logout on a client device 110, 115 or across client devices 110, 115 can be coordinated as triggered by user-interface inactivity). 
But Lyubinin failed to teach the claim limitation wherein  simulating, by the client device responsive to the determination that the time period for any of the plurality of sessions has not been reached, input from a user interface of a session of the plurality of sessions to prevent inactivity of the session from reaching the session timeout of that session.
However, Royer teaches the limitation wherein simulating, by the client device responsive to the determination that the time period for any of the plurality of sessions has not been reached, input from a user interface of a session of the plurality of sessions to prevent inactivity of the session from reaching the session timeout of that session (Royer, page 3, paragraph 25; i.e., [0025] 
Intermittently received data, identifying activity, prevents an inactivity timeout of the first application 122. The application enters the active state when a user activity indicator is set to logic one (i.e., high state), and when there is activity from the user. The application stays in the active state until the predetermined amount of time, representing the inactivity threshold, has expired. User initiated activity comprises one or more of the following: (a) keyboard activity, (b) mouse activity, (c) other data input device 130 activity, and (d) another user initiated personal computer (PC) application operation activity.).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lyubinin to substitute exchanging data from Royer for the interaction with application from Lyubinin to that the system overcomes these and other disadvantages of the prior systems (Royer, page 1, paragraph 6).
As to claim 8, Lyubinin-Royer teaches the method as recited in claim 7, further comprising determining, by the client device, that at least another session of the plurality of sessions is active while the session is idle (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 9, Lyubinin-Royer teaches the method as recited in claim 7, further comprising determining, by the client device, that inactivity in at one of the plurality of sessions has reached the time period and terminating all of the plurality of sessions (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. The time period of no user-interface activity or since the activity can be determined for the applications 125, 135. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 10, Lyubinin-Royer teaches the method as recited in claim 7, further comprising monitoring, by the client device, keyboard inactivity in at least one session of the plurality of sessions based at least on the corresponding session timeout for each session (Lyubinin, page 1, paragraph 16; i.e., 0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period). 
As to claim 11, Lyubinin-Royer teaches the method as recited in claim 7, further comprising monitoring, by the client device, keyboard inactivity in at least one session of the plurality of sessions based at least on the time period for the plurality of sessions (Lyubinin, page 1, paragraph 16; i.e., 0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period). 
As to claim 12, Lyubinin-Royer teaches the method as recited in claim 7, further comprising executing for at least one session of the plurality of sessions that is inactive one or more activity simulators in response to any other one of the plurality of sessions has activity (Lyubinin, page 2, paragraph 17; i.e., [0017] The timestamp can indicate a time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals. Other applications can be used to keep track of time periods of activity of the applications 125, 135 executing on the client device 110, 115, e.g. an activity tracker 425 that monitors user-interface activities with applications 125, 135 accessed by the client device 110, 115 and can report periods of no user-interface activity to the activity monitor 420, described below). 
As to claim 18, Lyubinin-Royer teaches the device as recited in claim 13, wherein the one or more processors are further configured to execute for at least one session of the plurality of sessions that is inactive one or more activity simulators if any other one of the plurality of sessions is active (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 19, Lyubinin-Royer teaches the device as recited in claim 13, wherein the time out value of the session is less than the time period (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time). 

Claim(s) 13-18 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 7-12.  Therefore, claim(s) 13-18 is/are also rejected for similar reasons set forth in claim(s) 7-12.
Claim(s) 20 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session” (see Applicant’s response, 2/14/22, page 11-13).  It is evident from the detailed mappings found in the above rejection(s) that Karaatanassov disclosed this functionality (see Karaatanassov, page 2, paragraph 21; page 4, paragraph 39 & 46).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.
		
Listing of Relevant Arts
Motukuru, U.S. Patent/Pub. No. US 20150088978 A1 discloses terminated all other sessions to handle timeout of the inactivity.
Alverez, U.S. Patent/Pub. No. US 20150067828 A1 discloses session inactivity timeout and closing all HMI sessions on the IEDs.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449